 326 NLRB No. 161NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.California County Patrol and Brian Caplan. Case 21-CA-32646August 14, 1998DECISION AND ORDERBy Members Fox, Liebman, and BrameUpon a charge filed by Brian Caplan, an individual, onMarch 26, 1998, the Acting General Counsel of the Na-tional Labor Relations Board issued a complaint on June16, 1998, against California County Patrol, the Respon-dent, alleging that it has violated Section 8(a)(1), (3), and(4) of the National Labor Relations Act.  Although prop-erly served copies of the charge and complaint, the Re-spondent failed to file an answer.On July 24, 1998, the Acting General Counsel filed aMotion for Summary Judgment with the Board.  On July27, 1998, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are thereforeundisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletters dated July 1 and July 10, 1998, notified the Re-spondent and its Trustee, respectively, that unless an an-swer were received by July 17, 1998, a Motion for Sum-mary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the Acting GeneralCounsel's Motion for Summary Judgment.1On the entire record, the makes the following                                                       1 Although the motion indicates that the Respondent filed a volun-tary petition under Chapter 7 of the Bankruptcy Code on April 27,1998, it is well established that the institution of bankruptcy proceed-ings does not deprive the Board of jurisdiction or authority to processan unfair labor practice case to its final disposition.  See Phoenix Co.,274 NLRB 995 (1985), and cases cited therein.FINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Californiacorporation, contracted with the State of California,Military Department, to provide security services for the
Armed Forces Reserve Center in Los Alamitos, Califor-nia.  During the 12-month period ending March 31, 1998,a representative period, the Respondent, in conducting its
business operations described above, provided services
valued in excess of $50,000 for other enterprises located
within the State of California, each of which  other en-terprises, during the same period of time, sold andshipped from its California locations goods valued in
excess of $50,000 directly to points outside the State of
California.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that International Union, United Plant
Guard Workers of America, the Union, is a labor organi-zation within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESAbout October 1997, the Respondent granted BrianCaplan a leave of absence. Since about February 1998,the Respondent has refused to reinstate employee Caplanto his former position of employment or any other posi-tion for which he is qualified.  The Respondent refusedto do so because Caplan supported the Union and en-gaged in concerted activities, to discourage employeesfrom engaging in these activities, and because Caplanwas issued a subpoena to testify at an unfair labor prac-tice hearing before the Board in Cases 21ŒCAŒ31936, etal.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been discriminating against employees in regardto the hire or tenure or terms and conditions of employ-ment, thereby discouraging membership in a labor or-ganization, has also been discriminating against employ-ees for filing charges or giving testimony under the Act,and has been interfering with, restraining, and coercing
employees in the exercise of the rights guaranteed in
Section 7 of the Act, thereby engaging in unfair labor
practices affecting commerce within the meaning of Sec-tion 8(a)(3), (4), and (1) and Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(1),(3), and (4) by refusing to reinstate Brian Caplan, weshall order the Respondent to offer the discriminatee fullreinstatement to his former job or, if that job no longer DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2exists, to a substantially equivalent position, withoutprejudice to his seniority or any other rights or privileges
previously enjoyed, and to make him whole for any loss
of earnings and other benefits suffered as a result of the
discrimination against him, with interest.  Backpay shallbe computed in accordance with F. W. Woolworth Co.,90 NLRB 289 (1950), with interest as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).  TheRespondent shall also be required to expunge from itsfiles any and all references to the unlawful refusal to re-instate, and to notify the discriminatee in writing that thishas been done.ORDERThe National Labor Relations Board orders that theRespondent, California County Patrol, Los Alamitos,California, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Failing and refusing to reinstate employees or oth-erwise discriminating against employees because theyengage in union or other protected concerted activities or
because they file charges or give testimony under the
Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerBrian Caplan full reinstatement to his former job or, ifthat job no longer exists, to a substantially equivalentposition, without prejudice to his seniority or any other
rights or privileges previously enjoyed.(b) Make Brian Caplan whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him, with interest, in the manner set forth inthe remedy section of this decision.(c) Within 14 days from the date of this Order, ex-punge from its files any and all references to the unlaw-ful refusal to reinstate Brian Caplan, and, within 3 daysthereafter, notify him in writing that this has been doneand that the refusal to reinstate will not be used against
him in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits facility in Los Alamitos, California, copies of the at-tached notice marked ﬁAppendix.™™2  Copies of the no-                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-tice, on forms provided by the Regional Director for Re-gion 21, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since Febuary 1,1998.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
Dated, Washington, D.C. August 14, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                       Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to reinstate employees orotherwise discriminate against employees because theyengage in union or other protected concerted activities or
because they file charges or give testimony under the
Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of the Board'sOrder, offer Brian Caplan full reinstatement to his former                                                                                        ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ CALIFORNIA COUNTY PATROL3job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority or
any other rights or privileges previously enjoyed.WE WILL  make Brian Caplan whole for any loss ofearnings and other benefits suffered as a result of thediscrimination against him, with interest.WE WILL within 14 days from the date of the Board'sOrder, expunge from our files any and all references toour unlawful refusal to reinstate Brian Caplan, and WEWILL , within 3 days thereafter, notify him in writing thatthis has been done and that WE WILL NOT use the refusalto reinstate against him in any way.CALIFORNIA COUNTY PATROL